Case: 5:20-cr-00194-SO Doc #:1 Filed: 03/12/20 1of5. PagelID # 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION [A

 

UNITED STATES OF AMERICA, } INDICTMENT

)
Plaintiff, )
) 5 .
v. ) CASENC > 20) CR 194

) Title 18, United States Code,

JOHN J. POWER, JR.., ) Section 1709
) 7 ar #2 — em 4 au gir" g

COUNT 1
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury charges:

On or about August 11, 2019 to on or about August 14, 2019, in the Northern District of
Ohio, Eastern Division, JOHN J. POWER, JR., a United States Postal Service employee, did
embezzle and steal a letter addressed to P.S.M., destined for Minerva, Ohio, and a $25 Drug
Mart gift card contained therein, which had come into Defendant’s possession intended to be
conveyed by mail or carried or delivered by any carrier, messenger, agent, or other person
employed in any department of the Postal Service, in violation of Title 18, United States Code,
Section 1709.

COUNT 2
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:
On or about October 4, 2019 to on or about October 7, 2019, in the Northern District of
Ohio, Eastern Division, JOHN J. POWER, JR., a United States Postal Service employee, did

embezzle and steal a letter addressed to M.W., destined for Hartville, Ohio, and two $10
Case: 5:20-cr-00194-SO Doc #:1 Filed: 03/12/20 2 of 5. PagelD #: 2

Walmart gift cards contained therein, which had come into Defendant’s possession intended to
be conveyed by mail or carried or delivered by any carrier, messenger, agent, or other person
employed in any department of the Postal Service, in violation of Title 18, United States Code,
Section 1709.

COUNT 3
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:

On or about November 25, 2019, in the Northern District of Ohio, Hestorn Division,
JOHN J. POWER, JR., a United States Postal Service employee, did embezzle and steal a letter
addressed to Grandma Irene, destined for Lakewood, Ohio, and $10 in U.S. currency contained
therein, which had come into Defendant’s possession intended to be conveyed by mail or carried
or delivered by any carrier, messenger, agent, or other person employed in any department of the
Postal Service, in violation of Title 18, United States Code, Section 1709.

COUNT 4
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:

On or about November 25, 2019, in the Northern District of Ohio, Eastern Division,
JOHN J. POWER, JR., a United States Postal Service employee, did embezzle and steal a letter
addressed to H.D.S., destined for Minerva, Ohio, and 5 cents of United States currency contained
therein, which had come into Defendant’s possession intended to be conveyed by mail or carried
or delivered by any carrier, messenger, agent, or other person employed in any department of the

Postal Service, in violation of Title 18, United States Code, Section 1709.

bo
Case: 5:20-cr-00194-SO Doc #: 1 Filed: 03/12/20 3 of 5. PagelD #: 3

COUNT 5
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:

On or about November 25, 2019, in the Northern District of Ohio, Eastern Division,
JOHN J. POWER, JR., a United States Postal Service employee, did embezzle and steal a letter
addressed to P.M., destined for Minerva, Ohio, and 5 cents of United States currency contained
therein, which had come into Defendant’s possession intended to be conveyed by mail or carried
or delivered by any carrier, messenger, agent, or other person employed in any department of the
Postal Service, in violation of Title 18, United States Code, Section 1709.

COUNT 6
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:

On or about November 25, 2019, in the Northern District of Ohio, Eastern Division,
JOHN J. POWER, JR., a United States Postal Service employee, did embezzle and steal a letter
addressed to F.S., destined for Minerva, Ohio, and 5 cents of United States currency contained
therein, which had come into Defendant’s possession intended to be conveyed by mail or carried
or delivered by any carrier, messenger, agent, or other person employed in any department of the
Postal Service, in violation of Title 18, United States Code, Section 1709.

COUNT 7
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:
On or about November 25, 2019, in the Northern District of Ohio, Eastern Division,
JOHN J. POWER, JR., a United States Postal Service employee, did embezzle and steal a letter

addressed to W.R., destined for Minerva, Ohio, and United States currency coins contained
Case: 5:20-cr-00194-SO Doc #: 1 Filed: 03/12/20 4 of 5. PagelD #: 4

therein, which had come into Defendant's possession intended to be conveyed by mail or carried
or delivered by any carrier, messenger, agent, or other person employed in any department of the
Postal Service, in violation of Title 18, United States Code, Section 1709.

COUNT 8
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:

On or about November 25, 2019, in the Northern District of Ohio, Eastern Division,
JOHN J. POWER, JR., a United States Postal Service employee, did embezzle and steal a letter
addressed to A.B., and the contents therein, destined for Minerva, Ohio, which had come into
Defendant’s possession intended to be conveyed by mail or carried or delivered by any carrier,
messenger, agent, or other person employed in any department of the Postal Service, in violation
of Title 18, United States Code, Section 1709.

COUNT 9
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:

On or about November 25, 2019, in the Northern District of Ohio, Eastern Division,
JOHN J. POWER, JR., a United States Postal Service employee, did embezzle and steal a letter
addressed to M. McP., destined for Minerva, Ohio, and the contents contained therein, which had
come into Defendant’s possession intended to be conveyed by mail or carried or delivered by
any carrier, messenger, agent, or other person employed in any department of the Postal Service,

in violation of Title 18, United States Code, Section 1709.
Case: 5:20-cr-00194-SO Doc #:1 Filed: 03/12/20 5o0f5. PagelID#: 5

COUNT 10
(Theft of Mail by Postal Employee, 18 U.S.C. § 1709)

The Grand Jury further charges:

On or about November 25, 2019, in the Northern District of Ohio, Eastern Division,
JOHN J. POWER, JR., a United States Postal Service employee, did embezzle and steal a letter
addressed to Mr. & Mrs. K. H., destined for Minerva, Ohio, and the contents contained therein,
which had come into Defendant’s possession intended to be conveyed by mail or carried or
delivered by any carrier, messenger, agent, or other person employed in any department of the

Postal Service, in violation of Title 18, United States Code, Section 1709.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
